Appeal from an amended *1367judgment and order (one paper) of the Supreme Court, Monroe County (John J. Ark, J.), entered February 26, 2013. The amended judgment and order, among other things, determined that the decision of respondent Zoning Board of Appeals of City of Rochester limiting the weekday closing hours of petitioner Obsession Bar and Grill, Inc. is null and void.
It is hereby ordered that the amended judgment and order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Present — Smith, J.E, Fahey, Peradotto, Sconiers and Valentino, JJ.